DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the BOE Technology Group Co., Ltd. et al. application filed with the Office on 28 May 2019.

Claims 1-13 and 16-22 are currently pending and have been fully considered.

The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on 28 May 2019, is acknowledged and has been entered.

Priority
The present application is the US National Stage Patent Application of the International Patent Application, PCT/CN2018/093584, which was filed on 29 June 2018.  The effective filing date of the present application is 29 June 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 12 November 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In each of claims 1, 3, 18 and 22, the claimed “plurality of discrete electrode” are recited that they “can be” group in certain manners.  It is unclear with the use of the phrase “can be” if the subsequent limitations are positively recited elements of the claims, or are merely possible of be theoretically group.  Therefore, these claims do not meet the statutory requirement set forth in 35 U.S.C. 112(b) of having claims pointing out and distinctly claiming the subject matter.  As all other pending claims ultimately depend on the stated claims, these claims are also rejected on the same basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 12, 13, 16-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent Application Publication to Pamula, et al. (US 2007/0241068 A1; hereinafter, “Pamula”) in view of a published Chinese Patent Application to Suzhou University (CN 103386332 A1; references to English machine translation of written description; hereinafter, “Suzhou”).

Regarding claims 1 and 22, Pamula discloses a droplet microactuator ([0004]; which reads upon the claimed, “[a] digital microfluidic device”), wherein is taught a first substrate (e.g., 601a; which reads upon “a base substrate”) with an array of electrode thereon (e.g., 616, Figure 6; [0230]; which reads on “an electrode array including a plurality of discrete electrodes continuously arranged on the base substrate”).  Pamula further teaches a linear sequence of electrodes on a substrate (e.g., the top horizontal electrodes as shown in Figure 1; which wherein the plurality of discrete electrodes can be grouped into a plurality of first electrode groups, each of which comprising a plurality of directly adjacent discrete electrodes”).  Additionally, Pamula teaches another linear sequence of electrodes on the same substrate (e.g., the middle horizontal electrodes as shown in Figure 1; which reads on “the plurality of discrete electrodes can be alternatively grouped into a plurality of second electrode groups, each of which comprising a plurality of directly adjacent discrete electrodes”). Also, Pamula teaches the two noted horizontal electrode group transport droplet in opposite directions (Figure 1; which reads upon “[a] first direction and [a] second direction are different from each other”).
Pamula teaches electrodes are each shown as square/rectangular, and not, in cross-section along the plane substantially parallel to a main substrate, an overall shape having a recess on one side, and protrusion on an opposite side protruding toward a direction.
However, Suzhou discloses digital microfluidic chip system ([0002]), wherein is taught a microfluidic chip includes drive electrodes arranged in an array, wherein said drive electrodes are half-moon-shaped resulting, in the droplet transport direction, one side edge of the drive electrodes having a convex arc and the other side of the edge is concave and arc, and the concave and convex between adjacent electrodes are opposite to each other ([0012]; Figure 5).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have utilize the half-moon shaped 

Regarding claim 2, see Figure 5, Suzhou.

Regarding claim 8, Pamula teaches electrical connections for electrically coupling certain electrode to external circuitry ([0456]).

Regarding claims 12 and 13, each of Pamula (e.g., Figures 2A & 2B) and Suzhou (e.g., Figure 5) demonstrate spacing between adjacent electrodes.

Regarding claims 16 and 17, Pamula teaches a microfluidic/lab-on-a-chip ([0013]).

Regarding claim 18, Pamula, as modified by the teachings of Suzhou, teaches all the limitations shared with instant claim 1, as outlined above.  Pamula further teaches movement of droplets is performed by activating/deactivating electrodes.  Pamula demonstrates movement of droplets in various directions (see direction arrows in Figure 1).

Regarding claim 19, see the rejections to instant claims 1 and 18.

The remaining pending claims, 3-7, 9-11, 20 and 21, are not rejected by any prior art references, but are objected to for at least dependency to a rejected claim.


Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio 
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. Christopher Ball/           Primary Examiner, Art Unit 1795
18 August 2021